DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Allowable Subject Matter
Claims 1-3 and 5-8 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or teach the combination of the claimed invention.  Specifically, the closest prior art, Ito (US Publication 2012/0224202), teaches the structural features of the print device as claimed.  However, the print device of Ito fails to teach the processor and its control method as claimed including
a processor configured to:
receive a first command which designates one of an ejection direction toward the first opening and an ejection direction toward the second opening;
control the transport roller to eject the print medium printed by the head via the first opening if the ejection direction toward the first opening is designated by the first command and when a length of the print medium based on detection states 
control the transport roller to eject the print medium printed by the head via the second opening if the ejection direction toward the second opening is designated by the first command and when the length of the print medium based on the detection states of the first sensor and the second sensor is longer than the predetermined length; and 
control the transport roller to eject the print medium via the first opening if the ejection direction toward the second opening is designated by the first command and when the length of the print medium based on the detection states of the first sensor and the second sensor is shorter than or equal to the predetermined length.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853